Citation Nr: 1236652	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  12-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to service-connected pulmonary hypertension.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is warranted for the Veteran's claims for entitlement to service connection for coronary artery disease to include as secondary to service-connected pulmonary hypertension.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
In the instant case the Board notes that the Veteran initially claimed that his coronary artery disease was caused by his service-connected pulmonary hypertension.  The RO denied the Veteran's claim on both a direct and secondary basis.  

The record indicates that the Veteran had various cardiac complaints while in service.  In this regard, the Board notes that the Veteran was admitted to the hospital complaining of, among other things, his heart fluttering.  A September 1952 service treatment record indicates that the Veteran was diagnosed with an atrial septal defect.  In October 1952, the examiner noted that the Veteran's chest pain was not characteristic of any cardiovascular disease.  In December 1952, a cardiac consultation noted that his EKG's showed incomplete right bundle branch block.  On fluoroscopy there was prominence and increased pulsations of the pulmonary artery and increased pulmonary conus.  Additionally there was slight left atrial enlargement.  Additional service treatment reports note that the cardiac diagnosis was not agreed upon by all the attending doctors.  A January 1953 service treatment report noted a Grade II systolic murmur in the mitral region.  The examiner provided a diagnosis of possible atrial septal defect but noted that the only way to be sure that was the correct diagnosis was for a cardiac catheterization, but that was not warranted at the time.  

The Veteran was afforded a VA examination in July 2010, the report of which noted that the Veteran had been treated for heart problems in 1952 while in service and after service began to have hypertension problems.  The examination report also noted that the Veteran had a myocardial infarction with cardiac catheterization and 3 stents placed in May 2009.  It was further noted that continuous medication was required for control of hypertension.  An ECG revealed severe 2 vessel coronary artery disease, normal ventral function, and no mitral insufficiency.  A chest x-ray revealed normal heart size, and no infiltrate or pleural effusion.  The examiner opined that the Veteran's coronary artery disease was not the result of or aggravated by the Veteran's service-connected pulmonary hypertension because there was no support in the medical literature for pulmonary hypertension causing coronary artery disease.  The examiner further provided in depth information with regard to the risk factors and causes of both disorders.  The examiner did not, however, address any of the Veteran's in-service symptomatology and any possible link between the cardiac problems in service and the Veteran's currently diagnosed coronary artery disease.  

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges that the Veteran was afforded a VA examination in July 2010; however, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance while the examiner provided a thorough opinion with regard to the issue of secondary service connection, the Board notes that the examiner failed to address whether the Veteran's coronary artery disease was directly related to his active duty service.  Therefore, given the Veteran's various cardiac problems in service and his current coronary artery disease, the Board finds an addendum opinion is warranted to address direct service connection.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the etiology of the Veteran's coronary artery disease.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  

The examiner should address whether the Veteran's coronary artery disease is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service, to include the various notations related to the heart during service. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2.  Review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

3. After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



